DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the clamping assembly” in claim 10, 12, 14-16, and 20; and “an actuator” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the oscillating tool of claim 6”. It is unclear of its exact meaning. For the purpose of examination, the examiner has interpreted it to mean it depends on claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 2012/0292864).
Regarding claim 1, Zhou discloses an oscillating tool 1, comprising: a housing 1’; a motor 30 (Fig. 8a, para. 50) housed in the housing; a clamp assembly operatively driven by the motor in an oscillating motion, the clamp assembly including a first clamp 16, 14 (an inner flange and a tube, para. 36) and a second clamp 18  (a fastening element, Para. 34), the clamp assembly being configured to hold an accessory 17; a clamp lever 12 (pin, para. 34, Fig. 1a), the clamp lever operatively coupled  to the first clamp to move the first clamp such that clamp assembly is moved from a closed position (Figs. 1a, 1b, para. 40) to an open position (Figs. 3a, 3b); an actuating lever 2, 3. 4 (para. 35), the actuating lever operatively coupled to the clamp lever to effect movement of the clamp lever (via a press rod 5, a pressing ring 23, para. 40), movement of the clamp lever causing the clamp assembly to move from the closed position to the open position.
Regarding claim 2, Zhou discloses the actuating lever is operatively coupled to the clamp lever through a connector 5 (a pressing rod, para. 35).
Regarding claim 3, Zhou discloses the connector is a connecting strip 5 (the pressing rod is long and having narrow width, Fig. 1a)
Regarding claim 4, Zhou discloses an output shaft; 7, 15 (a supporting journal and a hollow spindle 15, para. 33), wherein the clamp assembly is operatively driven by the motor through the output shaft; wherein the output shaft has a first end (lower end in Fig. 1a-1b)  and a second end (an upper end, in Figs. 1a, 1b); wherein the clamp 
Regarding claim 7, Zhou discloses a guide groove 151 which guides movement of the clamp lever 12. (Figs. 4a, para. 34)
Regarding claim 8, Zhou discloses the first clamp 16, 14 is a sliding clamp.
Regarding claim 20, as described in claim 1 above, Zhou discloses an oscillating tool, comprising: a housing; a motor housed in the housing; a clamp assembly operatively driven by the motor in an oscillating motion, the clamp assembly being configured to hold an accessory; a clamp lever; an actuator, the actuator being remote from the clamp lever and effecting movement of the clamp lever so as to open the clamp assembly and allow the accessory to be inserted or removed from the clamp assembly. (para. 40, after the fastening element is removed.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15, 17-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Ito et al. (US 9,669,536).
Regarding claim 10, as described in claim 1 above, Zhou discloses an oscillating tool 1, comprising: a housing 1’; a motor 30 housed in the housing, the motor having a motor longitudinal axis; an output shaft 7, 15 driven by the motor in an oscillating motion, the output shaft having an output shaft longitudinal axis; a clamp assembly (including a first clamp 16, 14 (an inner flange and a tube, para. 36) and a second clamp 18 (a fastening element, Para. 34)), operatively driven by the motor through the output shaft in an oscillating motion, the clamp assembly being configured to hold an accessory 17; a clamp lever 12; and an actuating lever 2, 3, 4; wherein the clamp lever is operatively coupled to the actuating lever (via a press rod 5, a pressing ring 23, para. 40); wherein the actuating lever is configured to be movable by a user; and wherein movement of the actuating lever causes the clamp lever to move and cause the clamp assembly to change from a closed position (Fig. 1a, 1b) to an open position (Fig. 3a, 3b).
Zhou does not disclose a foot that receives a power supply for powering the motor.
Ito et al. discloses a powered working machine 10 including a motor 11 within a body 12.  A batter pack 13 is attached/detached to/from the machine main body 12. (Fig. 1, col. 3 lines 11-27) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillating tool of Zhou to include a foot on the housing to receive a detachable batter pack for powering the motor to make the oscillating tool portable.
Regarding claim 11, Zhou in view of Ito discloses the foot is at a rear (left end in Fig. 2a of Zhou, and Fig. 1 of Ito) of the oscillating tool.
Regarding claim 12, Zhou in view of Ito discloses the clamp assembly is at a front of the oscillating tool.
Regarding claim 13, Zhou in view of Ito discloses the actuating lever is at a front of the oscillating tool.
Regarding claim 14, Zhou in view of Ito discloses the actuating lever and the clamp assembly are at a front of the oscillating tool.
Regarding claim 15, Zhou in view of Ito discloses the actuating lever is at a top of the oscillating tool; and wherein the clamp assembly is at a bottom of the oscillating tool.
Regarding claim 17, Zhou in view of Ito discloses a guide groove 151 which guides movement of the clamp lever 12. (Figs. 4a, para. 34)
Regarding claim 18, Zhou in view of Ito discloses the clamp assembly comprises a first clamp 16, 14 (an inner flange and a tube, para. 36) and a second clamp 18. (a fastening element, Para. 34))
Regarding claim 19, Zhou in view of Ito discloses the first clamp is a sliding clamp.

Clams 5-6, and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Ito et al., and further in view of Blickle et al. (US 2010/0197208).
Regarding claims 5 and 16, Zhou in view of Ito does not discloses a locking lever configured to keep the clamp assembly in the open position.
Blickle et al. (hereinafter Blickle) discloses a hand tool 10 including a displacing mechanism 24 for opening and closing a clamping assembly 14 and 38 (para. 44, Fig. 1). An impeding (braking) element 68 configured as a bent leaf spring (a locking lever) for interacting on a counter-contour 70 of lateral surfaces 33 and 34 of the clamping lever 26. The braking element provides interaction between a counter-contour 70 of the clamping lever 26, regardless of its particular position. Rest positions, intended to secure the clamping lever in different positions, are indicated in figs. 5 and 6 by recesses 71 in the lateral surfaces 33 and 34. (Para. 54, Figs. 5-6)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillating tool of Zhou to have a locking lever (a braking element) to keep the clamp assembly in the open position as taught by Blickle to enable changing the accessory tool easily.
Regarding claim 6, Zhou in view of Ito, and further in view of Blickle discloses the locking lever 66 is attached to the actuation lever

Claim 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Zhou et al. (US 9,061,410) in view of Ito et al.
Regarding claim 1, Zhou et al. discloses an oscillating tool 100, comprising: a housing 7; a clamp assembly operatively driven in an oscillating motion, the clamp assembly including a first clamp 4 (a pressing block) and a second clamp 8 (a fastening piece, col. 4 lines 22-36, Figs. 1-4), the clamp assembly being configured to hold an accessory 1; a clamp lever 15 (a fork, col. 5 lines 6-23), the clamp lever operatively coupled to the first clamp to move the first clamp such that clamp assembly is moved 
Zhou et al. does not discloses a motor is in the housing. However, it is generally known in the art a motor is used for driving the output shaft of the oscillating power tool. For example, Ito discloses a powered working machine 10 including a motor 11 within a body 12.  (Fig. 1, col. 3 lines 11-27) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillating tool of Zhou et al. to include a motor in the housing for driving the oscillating tool.
Regarding claim 9, Zhou et al. in view of Ito discloses the second clamp 8 is a fixed clamp. (The fastening piece 8 does not move when the user moves the cam spanner 2 from the clamped state in Fig. 1 to the released state in Fig. 2. The cam spanner only moves the first clamp 4. In addition, the fastening piece will not freely fall out by a disengagement-proof element 17 such as a damping robber ring, or a magnetic element arranged on the locking shaft 10’. Col. 5 lines 63 – col. 6 lines 51)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.